Citation Nr: 0914570	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  02-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for headaches.  

2.  Whether there is new and material evidence to reopen a 
claim for service connection for hypertension.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2002 by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in July 2003 (i.e. a 
video hearing).  The hearing transcript has been associated 
with the claims file.

The issues of service connection for headaches and 
hypertension, having been opened herein, and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for a headache disorder was 
previously denied by the RO in September 1974.  Evidence 
presented since September 1974 relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for a headache disorder.

2.  A claim of service connection for hypertension was 
previously denied by the RO in December 1989.  Evidence 
presented since December 1989 relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for hypertension.


CONCLUSIONS OF LAW

1.  The September 1974 RO decision denying the claim of 
service connection for a headache disorder is final.  38 
U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1974).

2.  New and material evidence sufficient to reopen the claim 
for service connection for headache disorder has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2008).

3.  The December 1989 RO decision denying the claim of 
service connection for hypertension is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1989).

4.  New and material evidence sufficient to reopen the claim 
for service connection for hypertension has been presented.  
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in Veteran's favor, any 
error in notice required by Kent is harmless error, and as 
the underlying claim for service connection has been 
remanded, analysis of whether VA has satisfied its other 
duties to duties to notify and assist is not in order. 


Requests to Reopen

Claims of service connection for a headache disorder and 
hypertension were previously denied by the RO in September 
1974 and December 1989 decisions respectively.  These 
decisions are final based on the evidence then of record.  
38 U.S.C. § 4005(c) (1970; 1988).  38 C.F.R. §§ 3.104, 
19.118, 19.153 (1974); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

Request to Reopen Claim of Service Connection for a Headache 
Disorder

The September 1974 rating decision denied the claim of 
service connection for tension headaches because the Veteran 
did not have a "disability" as defined by VA regulation; 
the Veteran only had a developmental or constitutional 
abnormality.  Evidence considered at the time of this 
decision included service medical evidence which reflected 
histories of and treatment for intermittent headaches and a 
July 1974 hospitalization summary which reports an assessment 
of headaches of questionable etiology, probable tension type.  

Evidence received in conjunction with the request to reopen 
includes medical records dating from 1983 forward which 
indicate that the Veteran has been assessed with migraine 
disorder, refractory headaches, and vascular/musculoskeletal 
headache and the transcript from a July 2003 personal hearing 
which reflects the Veteran's history of taking medication for 
headaches.  See May 1991, September 1995, and February 1996 
VA treatment records; July 2003 hearing transcript.  The 
Board finds that this evidence is new and material, in that 
it was previously unseen, it relates to an unestablished fact 
necessary to substantiate the claim, namely the existence of 
a service-connectable headache disorder, and it raises a 
reasonable possibility of substantiating the claim.  The 
Board notes that the medical records do not report any 
histories of headache since 1998.  The Veteran is competent 
to report the existence of headaches, however, and the Board 
finds that his testimony is sufficient evidence that the 
headaches have persisted since 1998.  

The Board notes that the RO declined to reopen this claim 
because the evidence did not show that the headache disorder 
was related to service.  This is a determination of the 
merits of the Veteran's claim rather than a determination of 
whether new and material evidence had been submitted, 
however:  the evidence indicates that the claim was 
previously denied for lack of a disability rather than lack 
of a connection to service.  Thus, analysis of whether new 
and material evidence hinges on whether the Veteran has 
presented evidence of a service-connectable disorder.  In 
this case, the Board finds that the new evidence relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Thus, the claim is reopened, and, to this extent only, the 
appeal is granted.  As will be discussed in the Remand 
portion of this decision, further development is required 
prior to the Board's adjudication of the merits of the 
Veteran's appeal.

Request to Reopen Claim of Service Connection for 
Hypertension

The December 1989 rating decision denied the claim of service 
connection for hypertension because the evidence did not 
reflect a diagnosis of hypertension.  Evidence considered at 
the time of this decision included service medical evidence 
and a July 1974 VA hospitalization summary.  

Evidence received in conjunction with the request to reopen 
includes medical records dating from 1983 forward which 
indicate that the Veteran has been diagnosed with 
hypertension and that he has been treated for hypertension 
since at least 1982.  See, e.g., March 1983, October 1984, 
and October 1985 VA medical records.  This evidence is new 
and material, in that it was previously unseen, it relates to 
an unestablished fact necessary to substantiate the claim, 
namely the existence of a hypertension, and it raises a 
reasonable possibility of substantiating the claim.

The Board notes that the RO declined to reopen this claim 
because the evidence did not show that the Veteran's 
hypertension was related to service.  This is a determination 
on the merits of the Veteran's claim rather than a 
determination of whether new and material evidence had been 
submitted, however.  In this case, the Board finds that the 
new evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Thus, the claim is reopened, and, 
to this extent only, the appeal is granted.  As will be 
discussed in the Remand portion of this decision, further 
development is required prior to the Board's adjudication of 
the merits of the Veteran's appeal.


ORDER

New and material evidence has been received; the claim for 
service connection for a headache disorder is reopened and, 
to that extent only, the appeal is granted.

New and material evidence has been received; the claim for 
service connection for hypertension is reopened and, to that 
extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, the Board 
finds that the claims must again be remanded for further 
development.  Initially, the Board notes that the record 
suggests that the Veteran has received Social Security 
Administration (SSA) disability benefits since at least March 
1998.  See March 1998 Cordero treatment record.  As these 
records are potentially relevant to the Veteran's claims, the 
records must be requested.  See Baker v. West, 11 Vet. App. 
163 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The record also indicates that there are outstanding VA 
treatment records.  These should also be obtained.  

Additionally, with respect to the claim of service connection 
for headaches, based on the in-service treatment for 
headaches and the Veteran's competent history of headaches 
since service, the Board finds that an examination should be 
conducted and an opinion obtained to determine if the Veteran 
has a current headache disorder which onset in service or 
which is causally related to service.  

Finally, with respect to the claim of service connection for 
PTSD, a review of the record indicates that the RO did not 
adequately comply with the remand instructions contained in 
the October 2006 Board decision.  In its October 2006 
decision, the Board instructed the RO to verify the Veteran's 
stressors (particularly the reported stressor of a comrade's 
injury from a landmine in May 1968) by obtaining the 
Veteran's service personnel records and by requesting 
assistance from the appropriate sources.  The record 
indicates that the RO obtained the Veteran's service 
personnel records and requested morning reports.  In response 
to the request for morning reports, the RO was informed that 
morning reports were not made after June 1966.  The Board 
notes that the Veteran's personnel records do indicate that 
his military service included service in Republic of Vietnam.

The Board notes that it appears that the RO did not take any 
further action based on the June 2008 VA examiner's finding 
that the Veteran did not have PTSD.  This diagnosis was based 
in part on the examiner's finding that the Veteran's 
stressors, to include the stressor of the comrade's landmine 
injury, were "inconsistent", however; a finding which the 
Board does not agree with: the Board does not find the 
Veteran's histories of the landmine injury stressor 
inconsistent.  Thus, the Board finds that the examiner's 
finding of no diagnosis is not sufficiently probative at this 
time and finds that the claim must be remanded so that 
further verification action can be undertaken.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain the 
Veteran's SSA records, including all 
medical records which formed the basis 
of any decision rendered.  Efforts to 
obtain these records should be 
documented, and any evidence received 
in response to this request should be 
associated with the claims folder.

2.  The AMC/RO should take further action 
to verify the Veteran's reported in-
service PTSD stressors by requesting unit 
records and a unit history.  If 
additional evidence is needed for 
stressor verification, the Veteran should 
be asked to provide it.  If stressor 
verification cannot be done due to 
insufficient information, that fact 
should be documented in the record.  

3.  Thereafter, if a stressor is 
verified, the AMC/RO should return the 
claims file to the VA examiner who 
conducted the June 2008 VA joints 
examination (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should state 
whether the Veteran has PTSD as a result 
of that stressor.  The claims file must 
be made available to the examiner in 
conjunction with the examination.  The 
rationale for the opinion expressed must 
be provided.  

4.  The AMC/RO should also schedule the 
Veteran for a VA examination to determine 
the nature and severity of his headaches.  
For any diagnosed disorder, the examiner 
is asked to opine whether it is at least 
as likely as not that the disorder was 
incurred in service or is otherwise 
causally related to service.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and 
this fact should be acknowledged in the 
report.

5.  Thereafter, the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


